DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The closest prior art, Holmberg, teaches a text analysis repository. Vertical data partitioning allows individual table columns to be loaded selectively into memory and processed as needed. Instead of pipelining entire rows through the processing cores, which is unnecessary if the query to be answered addresses only certain columns, only those columns are read that are actually needed. This way, the engine generates less data traffic between memory and the CPU caches and executes analytic queries more efficiently [0087].
By combining this AIS data with the structured business data and full-text index in TREX, embodiments provide a unified user experience for discovery and analysis of information regardless of its source [0057].

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including a data server storing table metadata, the table metadata 1. specifies configurations determinative of storing a first partition of a source table in a disk-based column storage system and a 

Prior art of record fails to teach a combination of elements including storing table metadata, wherein the table metadata 1. specifies configurations determinative of storing a first partition of a source table in a disk-based column storage system and a second partition of the source table in volatile memory, 2. specifies configurations determinative of storing a first partition of a text analysis result table in the disk-based storage column and a second partition of the text analysis result table in the volatile memory, and 3. identifies a table column as associated with a full text index; storing data of the source table comprising a plurality of columns in the disk-based column storage system in columnar format based on the table metadata; storing the full-text index associated with one of the plurality of columns; and storing data of the text analysis result table associated with the one of the plurality of columns associated with the full-text index as recited in independent claim 8.



These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
						*****						

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164